                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 9:19-cv-80343-ROSENBERG
                           CASE NO. 9:19-cv-80351-ROSENBERG
                           CASE NO. 9:19-cv-80363-ROSENBERG

IN RE: 160 Royal Palm, LLC,

            Debtor.
_____________________________/

                ORDER AFFIRMING BANKRUPTCY COURT’S ORDERS

       THIS MATTER is before the Court on Appellant KK-PB Financial LLC’s (“Appellant”)

appeal of three separate orders from the Bankruptcy Court below. See Case No. 9:19-cv-80343,

DE 1; Case No. 9:19-cv-80351, DE 1; Case No. 9:19-cv-80363, DE 1.

       I.      PROCEDURAL BACKGROUND

        Appellant filed four bankruptcy appeals between March 12, 2019 and March 15, 2019, all

of which arise out of the same bankruptcy proceeding, S.D. Fla. Bankruptcy Case No. 18-19441-

BKC-EPK. These appeals were initially assigned to three different District Court judges, but they

have all since been transferred to the undersigned, pursuant to Local Rule 3.8 and Section 2.15.00

of the Court’s Internal Operating Procedures based on the lower-numbered case, 19-80342-RLR.

See Case No. 9:19-cv-80342, DE 3; Case No. 9:19-cv-80343, DE 7; Case No. 9:19-cv-80351, DE

10; Case No. 9:19-cv-80363, DE 5. The orders on appeal are as follows:

 District      Bankruptcy Order Title                              Bankruptcy Abbreviated
 Court Case                                                        Docket     Title
 Number                                                            Entry
 9:19-cv-80342 Order Estimating the Claim of KK-PB                 603        “Estimation
               Financial, LLC and Denying Ability to Credit                   Order”
               Bid



                                                1
    9:19-cv-80343 Order (I) Granting Expedited Motion Seeking 619                                 “Private Sale
                  Approval of Procedures for Amended Sale                                         Procedures
                  Process and (II) Scheduling Final Hearing to                                    Order”
                  Consider Approval of Sale of Assets Free and
                  Clear of Liens, Claims and Encumbrances
    9:19-cv-80351 Order Approving Sale of Assets to LR U.S. 651                                   “Sale Order”
                  Hotels Holding, LLC Free and Clear of All
                  Liens, Claims, and Encumbrances
    9:19-cv-80363 Order Denying Motion to Stay Orders Pending 668                                 “Deny Stay
                  Appeal                                                                          Order”


         On March 13, Appellant moved to stay the Bankruptcy Court’s Sale Order, pending appeal.

Case No. 19-cv-80351, Appellant’s Mot. to Stay, DE 6. Appellant supplemented its Motion the

same day. See Case No. 19-cv-80351, DE 9. On March 14, this Court denied the Emergency

Motion to Stay. Order, Case No. 19-cv-80351, DE 13. Appellant immediately appealed to the

Court of Appeals for the Eleventh Circuit. See Case No. 19-cv-80351, DE 14. The Bankruptcy

Court also denied the Motion to Stay filed in that court on March 14. See Deny Stay Order, Bankr.

DE 668. On appeal from this Court, the Eleventh Circuit denied Appellant’s Emergency Motion

to Stay a few days later, on March 18. See Court of Appeals Case No. 19-10962-F.

         Appellant next requested expedited briefing in three of its four appeals. See Case No. 9:19-

cv-80342, DE 7-2; Case No. 9:19-cv-80343, DE 9-2; Case No. 9:19-cv-80351, DE 16-2. Appellee

joined in requesting the expedited briefing of the appeal of the Sale Order and provided the Court

with a recommended briefing schedule. See Case No. 19-80351, DE 18. Appellant filed a reply to

put forth its own briefing schedule. See Case No. 19-80351. DE 19. The Court considered these

requests and expedited the briefing on the appeals of the Private Sale Procedures Order, the Sale

Order, and the Deny Stay Order.1 See Omnibus Order, Case No. 19-80351, DE 20. The Court


1
 The Court indicated in a footnote of its Omnibus Order that it would address the request to expedite briefing of the
Estimation Order Appeal by separate order. At oral argument on the appeals, the Court inquired of the parties what
                                                         2
acknowledged in its Order that although the expedited briefing schedule would be “strenuous,” it

would benefit both parties. Id. at 2. The Court also consolidated the appeals of the Private Sale

Procedures Order, the Sale Order, and the Deny Stay Order, because “they involve inextricably

intertwined questions of law and fact.” Id. at 2. As part of the consolidation of these appeals, the

Court ordered the parties to make all future filings in Case No. 19-cv-80351.2 Id. at 3. This Order

therefore addresses only the Private Sale Procedures Order, the Sale Order, and the Deny Stay

Order. The Estimation Order appeal has not yet been briefed.

         In addition to providing the parties with an expedited briefing schedule, the Court

scheduled oral argument on the three appeals, as requested by Appellant. See Appellant’s Reply,

DE 19, 4; Order Setting Hearing, DE 22; see also Order Regarding Hearing, DE 32.

         Following the Court’s briefing schedule, Appellant filed its Designation of the Record and

Statement of Issues on March 22. DE 21. Appellee filed its own Designation of the Record and

Statement of Issues on March 27. DE 23. Appellant timely filed its initial brief on March 29, see

DE 30, and Appellee filed its response brief a day ahead of schedule on April 4, see DE 33. The

Court then heard oral arguments on the appeals on April 5,3 and Appellant filed its Reply brief on

April 8. See DE 34; DE 35.



their preferred briefing schedule would be for the Estimation Order Appeal, and the parties agreed that expedited
briefing was at this time, not necessary (although Appellant noted that it might request expedited briefing in the future).
Accordingly, that request to expedite is now denied as moot, and the same will be reflected in the docket of Case No.
9:19-cv-80342.
2
 Accordingly, for the purposes of this Order, citations to docket entries refer to the record in Case No. 19-cv-80351.
The Court will clearly identify when record citations are to a different District Court docket or to the Bankruptcy
Court’s docket.
3
  As noted in the Court’s Order Setting the Hearing, it was necessary to hold oral argument before Appellant had filed
its reply brief, because the Court anticipated being in trial for the foreseeable future. See Order Setting Hearing, DE
22.

                                                            3
           The Court has considered the parties’ briefing outlined above, the parties’ oral arguments,

the record, and is otherwise fully advised in the premises. For all of the reasons set forth below,

the Court AFFIRMS the Bankruptcy Court’s Private Sale Procedures Order, Sale Order, and Deny

Stay Order.

           II.      FACTS4

           The three appeals addressed by this Order arise out of the voluntary bankruptcy of the

Debtor-Appellee, 160 Royal Palm LLC (hereinafter, “Debtor”). See Bankr. DE 1. The Debtor

owns the Palm House Hotel (the “Hotel”), which is a “partially-constructed hotel/condominium”

located in Palm Beach, Florida. Appellant’s App’x, A0071.5 The Hotel has a “tortured history. . .

No owner has been able to complete the project. It sits dormant and neglected.” Estimation Order,

Bankr. DE 603. Appellant, KK-PB Financial, LLC (“KKPB”) is a creditor of Debtor and is wholly

owned and controlled by Glenn Straub, an area developer and former owner the Hotel. A0478–79.

Appellant is a creditor by virtue of Claim 72-1, which was originally held by New Haven

Contracting South, Inc. Id. Appellant also filed its own claim, Claim 70-3. Id. However, the 70-3

Claim was disallowed by the Bankruptcy Court and is subject to a separate appeal. See Bankr. DE

603; Case No. 19-cv-80342.

           Debtor voluntarily filed for bankruptcy on August 2, 2019. A001–A0070. Beginning in

October of that year, Debtor began to market the property for sale. See A0071. These marketing

efforts included the retention of Cushman & Wakefield U.S., Inc., as the Debtor’s exclusive real




4
 The following facts are not in dispute. See Appellant Br., 9. The Court relies on the parties’ appendices to their briefs
and the Bankruptcy Court’s docket.
5
    All references to the Appellant’s Appendix, found at DE 30-1, are hereinafter made using A####.

                                                            4
estate broker to “facilitate the sale of the Real Property and to seek and solicit potential

purchasers.” See Application to Employ Cushman & Wakefield, Bankr. DE 19; see also Order

Approving Employment of Cushman & Wakefield, Debtor’s App’x, DA001.6

           On October 1, 2018, Debtor sought approval to sell the Hotel through a public auction,

with a stalking horse bidder, RREF II Palm House LLC. See Mot. to Approve Procedures, A0071.

The stalking horse bid was for thirty-two million dollars. See id. The Bankruptcy Court granted

Debtor’s Motion and approved of the procedures on October 16, 2018. Bankr. Order, A0203

(amended at A0216, A0231, A0235, and A0237). Under this initial sale procedure, the bid deadline

was set for November 9, 2018, with an auction and sale hearing set for November 16, 2018. See

id.

           The public sale process was interrupted by litigation between Appellant KKPB, the Debtor,

and other creditors of the Debtor, namely, certain EB-5 investors.7 Debtor sought to limit

Appellant’s ability to credit-bid on the Hotel property, and Appellant simultaneously sought to

estimate its claim, Claim 70-3. See Deny Stay Order, Bankr. DE 668, 7. Both motions were set for

a hearing on December 6, 2018.8 Id. ohhh

           Meanwhile, on November 6, 2018, the Bankruptcy Court approved the Debtor’s first

motion to approve a settlement agreement with the Town of Palm Beach (the “Town”). See Order



6
    All references to the Appellee-Debtor’s Appendix, found at DE 33-1, are hereinafter made using DA####.
7
 “The EB-5 investors are dozens of foreign investors who claim that tens of millions of dollars they sent to the United
States were funneled through the hotel project and allegedly fraudulently misappropriated by persons then in control
of the debtor and those in conspiracy with them.” Deny Stay Order, Bankr. DE 668, 7. See also Li v. Walsh, Case No.
9:16-cv-81871-KAM (S.D. Fla., filed 11/14/2016).
8
 The hearing on the motions was ultimately continued until January 8, 2019, lasted four days, and resulted in the
Estimation Order that is subject to appeal in District Court Case No. 19-cv-80342. See Estimation Order, Bankr. DE
603.
                                                          5
Approving Settlement, DA043. The Town is one of the Debtor’s creditors and asserts a secured

claim in excess of four million dollars. See DA292; DA319. The Town’s claims against Debtor

continue to accrue daily. Deny Stay Order, Bankr. DE 668, 8. The Debtor negotiated a conditional

settlement with the Town for $250,000, which required the execution of certain conditions,

including payment by December 31, 2018 and sale to a qualified buyer. See Town Settlement.

Mot., DA003. The parties later amended the settlement agreement to allow Debtor to make

payment by April 30, 2019. Amended Mot., DA150. The Bankruptcy Court granted the Debtor’s

Amended Motion to Approve the Town Settlement on February 6, 2019. See Order Approving

Amendments, DA206. In addition to settling the Town’s four million dollar claim for $250,000,

the Settlement extends development approvals for the Hotel through April 30, 2019, “provided

that a qualified buyer purchases the Property and undertakes certain actions by that date.” Debtor’s

Brief, DE 33, 11.

       Because of the delays in litigating KKPB’s right to credit-bid and the estimation of its

claim, the Debtor moved to extend the bidding process. Deny Stay Order, Bankr. 668, 8. The

Bankruptcy Court granted that request and reset the final sale hearing for December 14, 2018. Id.

The bidding process was once again pushed back, in order to provide time to conduct necessary

discovery and a hearing on KKPB’s credit-bidding and claim estimation. Id. The hearing on these

matters lasted four days in January and February of 2019. Id. During this hearing, Debtor and

Appellant engaged in settlement discussions including a possible sale of the Hotel to Appellant.

See id.; Motion to Approve KKPB Settlement, DA051. “In light of the pending settlement, at the

debtor’s request the [Bankruptcy] Court again delayed the bid deadline to March 4, 2019, and the

auction and sale hearing to March 8, 2019.” Deny Stay Order, Bankr. 668, 9. However, the


                                                 6
settlement and sale agreement fell through when KKPB “failed to tender the deposit under the

settlement,” so the Bankruptcy Court did not approve the proposed settlement with and sale to

KKPB. Id. at 10. On February 5, the public sale hearing, with RREF remaining as the stalking

horse bidder, was finally rescheduled to March 8, 2019, with final bids due on March 4, 2019.

A0237–39.

       On February 26, 2019, the Debtor moved to approve a new sale procedure, A0240–338,

which is the subject of the appealed Private Sale Procedures and Sale Orders. In its Motion, Debtor

sought the Bankruptcy Court’s approval of a private sale to a new bidder, LR U.S. Hotels Holdings,

LLC (the “Buyer” or “LR”). A0240–338. The Motion set forth the terms of the asset purchase

agreement (“APA”), which among other things, required the Debtor to withdraw the previous

motion to approve public sales procedures and to sell the Hotel to LR in a private sale, subject only

to overbids by RREF, the stalking horse bidder. Id. In exchange, LR would pay $39.6 million for

the Hotel, $7.6 million more than the $32 million stalking horse bid from RREF. Id. The

Bankruptcy Court held a hearing on the Motion to Approve the Private Sale on February 28;

2/28/19 Hr’g. Tr., DE 26; granted Debtor’s motion and approved the private sale procedures on

March 1, 2019; Bankr. DE 619; and finally approved the sale of the hotel to LR free and clear of

all liens, claims and encumbrances on March 12, 2019; Bankr. DE 651. Appellant then proceeded

to appeal the Bankruptcy Court’s Orders as outlined above.

       III.    LEGAL STANDARD

       District courts have jurisdiction to hear appeals from “final judgments, orders, and decrees”

of a bankruptcy court. 28 U.S.C. § 158(a)(1). “The district court must accept the bankruptcy court’s

factual findings unless they are clearly erroneous, but reviews a bankruptcy court’s legal


                                                 7
conclusions de novo.” Ritenour v. Osborne, Case No. 10-60247-KMM, 2012 WL 912947, at *1

(S.D.Fla. Mar. 16, 2018) (quoting In re Englander, 95 F.3d 1028, 1030 (11th Cir. 1996)). “A

finding of fact is clearly erroneous when, ‘although there is evidence to support it, the reviewing

court on the entire record is left with the definite and firm conviction that a mistake has been

committed.’” In re Petricca, Case No. 2:14-cv-615-FTM-38, 2015 WL 4348661, at *2 (M.D. Fla.

July 14, 2015) (citing Crawford v. W. Elec. Co., Inc., 745 F.2d 1373, 1378 (11th Cir. 1984)).

       “Where a matter is committed to the discretion of the bankruptcy court, the district court

must affirm unless it finds that the bankruptcy court abused its discretion.” In re Phillips, Case No.

2:12-cv-585-FTM-29, 2013 WL 1899611, at *1 (M.D. Fla. May 7, 2013) (citing Amlong &

Amlong, P.A. v. Denny’s, Inc., 500 F.3d 1230, 1238 (11th Cir. 2006)). A lower court abuses its

discretion “if it applies an incorrect legal standard, follows improper procedures in making the

determination, or makes findings of fact that are clearly erroneous.” Collegiate Licensing Co. v.

Am. Cas. Co. of Reading, Pa., 713 F.3d 71, 77 (11th Cir. 2013) (citations omitted). Under the

abuse of discretion standard, the lower court has “a range of choices . . . so long as any choice

made by the court does not constitute a clear error of judgment.” Id. (citing Manuel v. Convergys

Corp., 430 F.3d 1132, 1135 (11th Cir. 2005).

       IV.     DISCUSSION

       Appellant argues that the Bankruptcy Court abused its discretion in allowing Debtor to

withdraw the public auction procedures first approved of in the fall, in permitting a private sale to

LR, and in approving the sale to LR. Appellant also asserts that it had standing to object in the

Bankruptcy Court below and has standing to appeal to this Court. Debtor responds that as a

threshold matter, Appellant does not have standing to pursue appeals of the Private Sale Procedures


                                                  8
Order or Sale Order. In addition, Debtor maintains that Appellant has failed to establish that the

Bankruptcy Court abused its discretion in any regard. The Court first addresses the parties’

arguments regarding the validity of the Bankruptcy Court’s Orders.

        A. The Withdrawal of Public Sale Procedure and Approval of Private Sale Procedure

         “A Chapter 11 debtor in possession has the power of a trustee to use or lease property of

the estate under § 363(b).” In re SW Boston Hotel Venture, LLC, No. 10-14535-JNF, 2010 WL

3396863, at *3 (D. Mass. Bankr. Aug. 27, 2010); see also 11 U.S.C. §§ 1107, 1108. “Courts

approve a Chapter 11 debtor in possession’s use, sale or lease of property of the estate where the

debtor has used reasonable business judgment and articulated a business justification for such use.”

In re SW Boston Hotel Venture, LLC, 2010 WL 3396863, at *3 (citing In re Chateaugay Corp.,

973 F.2d 141, 143 (2d Cir. 1992)).

        The trustee or debtor-in-possession’s “management of the procedural details surrounding

bidding and sale are ‘ultimately a matter of discretion that depends upon the dynamics of the

particular situation.’” In re Phillips, Case No. 2:12-cv-585-FTM-29, 2013 WL 1899611, at *10

(M.D. Fla. May 7, 2013) (quoting In re Nuttery Farm, Inc., 467 F. App’x 711, 712 (9th Cir. 2012)).

Therefore, the debtor9 “is entitled to exercise [its] ‘business judgment’ in deciding which bid to

accept, and this business judgment is entitled to ‘great judicial deference.’” Id. (quoting In re

Bakalis, 220 B.R. 525, 532 (Bankr. E.D.N.Y. 1998)). Notably, the debtor-in-possession may

exercise its business judgment in accepting a “lower monetary bid.” Id. (citing In re Moore, 608

F.3d 253, 263 (5th Cir. 2010)). “A debtor’s business decision should be approved by the court

unless it is shown to be so manifestly unreasonable that it could not be based upon sound business


9
  As the debtor-in-possession in a Chapter 11 bankruptcy proceeding, Debtor “has the same rights and duties as a
trustee.” Int’l Yacht & Tennis, Inc. v. Wasserman, 922 F.2d 659, 661 (11th Cir. 1991).
                                                       9
judgment, but only on bad faith, or whim or caprice.” In re SW Boston Hotel Venture, LLC, 2010

WL 3396863, at *3.

       Appellant argues that the Bankruptcy Court abused its discretion in permitting the Debtor

to withdraw the public sale procedures and approving the Private Sale Procedure, thereby

eliminating other bidders. See Private Sale Procedures Order, Bankr. DE. 619; see also Appellant

Br., DE 30, 20–26. The Court considers these arguments together, as they are closely intertwined

as aspects of the APA between LR and the Debtor.

       As noted above, the Debtor had broad discretion to determine the appropriate procedures

for marketing and selling the bankruptcy estate’s sole asset, the Hotel property. See In re Phillips,

2013 WL 1899611, at *10. Here, the Court finds nothing in the record to overcome the deference

that is owed to the Debtor’s business judgment and the Bankruptcy Court’s findings of fact. The

record reveals that the Debtor had actively marketed the property, employed an international real

estate broker to help sell the property, and had been continuously working towards that sale since

as early as October 2018. In particular, the Bankruptcy Court did not clearly err in crediting the

Debtor’s manager, Cary Glickstein’s testimony regarding the Debtor’s “extensive marketing” of

the property and his conclusion that the LR offer was worthy of pursuit. Sale Order, Bankr. DE

651.

       Appellant insists that the Bankruptcy Court’s withdrawal of the public auction procedures

and approval of the private sale procedure occurred far too quickly. Appellant Br., DE 30, 20–22.

Appellant further suggests that the Bankruptcy Court was “wrong to find that the Private Sale

Procedures was a mere continuation of the withdrawn public bid process.” Id. The record is clear

that the public auction was initially scheduled for November, 2018. It was eventually pushed back


                                                 10
to March 8, based on the Debtor’s various motions. Debtor, within its discretion and in acting in

accordance with its business judgment, was entitled to conclude that the public auction was no

longer in the best interests of the Debtor’s creditors. It was also within the Debtor’s discretion to

expedite the process to be able to close as soon as possible on the attractive terms offered by LR.

While the Court agrees with Appellant that “the need for expedition, . . . is not a justification for

abandoning proper standards,” the Court does not find that proper standards were abandoned in

this case. Appellant Br., DE 30, 20 (quoting In re Lionel Corp., 722 F.2d 1063, 1071 (2d Cir.

1983)). All parties were on notice that the Debtor was actively trying to sell the Hotel, since

October 2018. Debtor moved for approval of the private sale procedure on February 26, 2019,

providing all parties with notice of Debtor’s intentions to sell the Hotel to LR as quickly as

possible. This Court also notes that the Bankruptcy Court’s docket is replete with the Debtor’s

motions to expedite various procedures, see e.g., Bankr. DE 524, which demonstrates the Debtor’s

repeated attempts to resolve this matter as quickly as possible. Every time the sale of the Hotel is

delayed, the Town’s claims continue to accrue, and the creditors’ ultimate payment date is further

delayed. Accordingly, this Court finds that the Bankruptcy Court did not abuse its discretion in

allowing the withdrawal of the public auction procedures and approving the private sale procedure.

       Appellant also argues that it was an abuse of discretion to eliminate other potential bidders

from the sale process, including KKPB. Appellant Br., DE 30, 21; Appellant Reply, DE 35, 13–

20. Again, this determination was subject to the Debtor’s business judgment. As Appellant

acknowledged at the April 5th hearing, private sales are not unheard of in bankruptcy proceedings,

and are in fact expressly contemplated by the bankruptcy rules. See Fed. R. Bankr. P. 6004(f)(1).

Appellant argues that the Debtor should have considered other offers, including its own, prior to


                                                 11
finalizing the sale to LR. However, this argument ignores the fact that the LR APA was conditioned

on the use of a private sale. Therefore, the Debtor’s choice was between taking advantage of the

LR APA, which offered finality, certainty, and a price $7.6 million above the stalking horse bid,

and the uncertainty of delaying the sale yet again,10 for the promise of a bid just 2.5% higher than

the LR bid.11 Although a different debtor might have come to a different conclusion, the Debtor

here has been clear that it is pursuing a “bird in the hand” approach and sought the finality and

certainty of the LR offer. See 2/28/19 Bankr. Hr’g. Tr., A0693; see also Appellee Br., DE 33. The

use of a private sale, to take advantage of the offer made by LR, was within the Debtor’s business

judgment, and the Court sees no reason to supplant its judgment for the business judgment

determination of the Debtor.

           Appellant cites In re Financial News Network Inc. in support of its assertion that the

Bankruptcy Court should have extended the bidding process as the Bankruptcy Court did in

Financial News. Appellant Br., DE 30, 16; 980 F.2d 165, 166 (2d Cir. 1992). In that case, the

Second Circuit Court of Appeals considered whether the Bankruptcy Court abused its discretion

in considering a post-deadline bid on a bankruptcy asset. 980 F.2d at 166. The Financial News

court was therefore presented with an inverse of the situation here – there, a post-deadline bid was

considered, whereas here, a pre-deadline bid was considered and accepted to the exclusion of other

public bids. Appellant’s argument ignores the reasoning of the Second Circuit’s affirmance of the

Bankruptcy Court’s action: “[B]ankruptcy proceeding[’s] substance should not give way to form,




10
  Appellant contests how much of a delay its bid would have caused. See Appellant Reply, DE 35, 15. Although the
date of KKPB’s proposed auction is in dispute, there is no dispute that Appellant requested some extension of the
auction. See 3/8/19 Bankr. Hr’g. Tr., A0515.
11
     Appellant contends that the KKPB bid would provide at least $1 million more than the LR offer at $39.6 million.
                                                          12
. . . a bankruptcy judge’s broad discretionary power in conducting the sale of a debtor’s assets

should not be narrowed by technical rules mindlessly followed.” In re Financial News, 980 F.2d

at 169 (emphasis added). Furthermore, “first and foremost is the notion that a bankruptcy judge

must not be shackled with unnecessarily rigid rules when exercising undoubtedly broad

administrative power granted him under the [Bankruptcy] Code.” Id. (quoting In re Lionel Corp.,

722 F.2d 1063, 1069 (2d Cir. 1983)). In Financial News, the Bankruptcy Court found appropriate

reasons to extend a bidding procedure, while here, the Bankruptcy Court found reasons to limit

bidding. Nonetheless, both decisions are based in the Bankruptcy Court’s sound exercise of its

discretion to structure the sale procedure. The Court is therefore unpersuaded that Financial News

compels the Bankruptcy Court here to allow for KKPB’s bid.

       Thus, the Court finds the Bankruptcy Court did not abuse its discretion in granting the

Debtor’s motions to withdraw the public sale procedures and approve the private sale procedure.

       B. Approval of the Sale of the Hotel to LR

       Having found no error in the Bankruptcy Court’s approval of the private sale procedure

(Bankr. DE 619), the Court turns to the Bankruptcy Court’s final approval of the sale of the Hotel

to LR (Bankr. DE 651). To sell a bankruptcy asset outside the ordinary course under Section

363(b)(1) of the Bankruptcy Code, a debtor in possession must satisfy the business judgment test

as outlined above. See, e.g., In re Diplomat Constr., Inc., 481 B.R. 215, 218–19 (Bankr. N.D. Ga.

2012). In addition, the Bankruptcy Court must then “determine whether (i) the debtor has provided

all interested parties with adequate and reasonable notice, (ii) the sale price is fair and reasonable,

and (iii) the purchaser is proceeding in good faith.” In re MF Global Inc., 467 B.R. 726, 730

(S.D.N.Y. April 6, 2010).


                                                  13
        1. Did the Debtor provide an adequate business justification for the sale to LR?

        Yes. As explained above, Debtor has taken the “bird in hard” approach in accepting the LR

offer. The LR offer presents a stable and certain offer, that exceeds the stalking horse bid by $7.6

million. The LR offer was also attractive to the Debtor, because it would allow the Debtor to take

advantage of a valuable settlement offer with the Town. While the KKPB offer ostensibly could

provide the estate with an additional million dollars, and indemnify the Debtor against the Town’s

potential claims, the Court credits the Debtor’s concerns about the uncertainty of that offer. Indeed,

the Debtor sought a settlement and sale with KKPB once in the past, which fell through, because

KKPB defaulted.

        Appellant vigorously argued at oral argument on April 5 that the Debtor should have

accepted its higher bid. However, the Court notes that while a debtor has a duty to “maximize the

return to a bankruptcy estate,” which “often does require [the] recommendation of the highest

monetary bid, overemphasis of this usual outcome overlooks a fundamental truism, i.e., a ‘highest’

bid is not always the ‘highest and best’ bid. The inclusion of ‘best’ in that conjunction is not mere

surplusage.” In re Bakalis, 220 B.R. 525, 532 (Bankr. E.D.N.Y. 1998) (citations omitted)

(emphasis added). See also In re Diplomat Constr., Inc., 481 B.R. at 218–19 (“The highest bid

does not always equate to the best bid for the estate.”); In re Gulf States Steel, Inc. of Al., 285 B.R.

497, 516 (N.D. Al. 2002) (“[C]ourts have authorized the acceptance of the lower of competing

bids because the lower bid provides greater benefit to the estate than the higher bid.”).

        Appellant also alleges that Debtor only rejected KKPB’s higher offer out of personal

animus towards KKPB’s owner, Mr. Straub. The Debtor provides a number of explanations for its

rejection of the KKPB offer, including, among other things, Mr. Straub’s litigiousness. See


                                                  14
Appellee Br., DE 33, 33–35. Significantly, the Bankruptcy Court “credit[ed] all of [the Debtor’s

manager,] Mr. Glickstein’s testimony on this issue, which was thorough and credible.” Sale Order,

Bankr. DE 651, 6. The Bankruptcy Court went on:

       Among other things, Mr. Glickstein testified that the potential for about a $1 million
       increase in the overall sale price was not worth the risk that KK-PB, and its
       principal, Mr. Glenn Straub, would take action that would greatly increase the costs
       to the estate. Mr. Glickstein pointed to specific experience with Mr. Straub in this
       very case to support [his] view that the potential increase in recovery was fair
       outweighed by the risk of additional litigation. Mr. Glickstein stressed the strength
       of the purchaser identified in the sale motion. . . .
Id.

While Appellant objects to the Bankruptcy Court’s findings of fact, see DE 35, 19, this Court

cannot agree that the Bankruptcy Court’s findings were clearly erroneous. On the record before

this Court, the Debtor had real concerns about the viability of the KKPB offer for a variety of

reasons – including the fear of additional litigation. Though Appellant may characterize this as

“animus,” the avoidance of litigation is a legitimate business objective. And, Appellant could not

provide the Court with a single case where a court disallowed a sale because the debtor had

concerns about future litigation.

       The Debtor’s duty is to maximize value to the creditors, and that maximization includes

considerations such as finality, stability, and expeditious resolution of the bankruptcy proceeding.

The LR offer, although 2.5% lower than the KKPB offer, provided that finality and stability. When

asked by the Court at oral argument, Appellant could provide no other reasons why the KKPB

offer constituted the highest and best offer other than the purported one-million-dollar additional

benefit to the estate. Thus, to force the Debtor to forego the LR offer and subject itself to a public

auction would require this Court to inappropriately use its own business judgment in place of the

Debtor’s, which this Court will not do.

                                                 15
        2. Has the Debtor provided adequate and reasonable notice of the sale to interested
           parties?

        Yes. Based on the history of this case outlined above, all interested parties were well aware

that the Hotel would be sold as quickly as possible. Although interested parties were only informed

on February 26, 2019 that Debtor sought to sell the property through private sale to LR, the parties

have been aware for months that Debtor was actively engaged in attempting to sell the property.

Accordingly, the Court finds that the Bankruptcy Court’s findings of fact on this point were not

clearly erroneous and finds no infirmity with the legal conclusions drawn from those facts.

        3. Was the sale price fair and reasonable?

        Yes. As stated above, the stalking horse bid was for $32 million. The LR offer was for

$39.6 million, an increase of $7.6 million, or nearly 24%. The $40.6 million offer from KKPB did

not represent the “highest and best offer” in the Debtor’s business judgment, for all of the reasons

discussed above. Accordingly, the Court finds that the Bankruptcy Court’s findings of fact on this

point were not clearly erroneous and finds no infirmity with the legal conclusions drawn from

those facts.

        4. Is the purchaser proceeding in good faith?

        Yes. Appellant has presented no evidence to suggest LR is not acting in good faith. The

Bankruptcy Court made the same conclusion, after hearing the proposed testimony of LR’s officer.

See also Sale Order, Bankr., DE 651, 9. Here too, the Court finds that the Bankruptcy Court’s

findings of fact on this point were not clearly erroneous and finds no infirmity with the legal

conclusions drawn from those facts.

        For all of the reasons stated above, the Court AFFIRMS the Bankruptcy Court’s Private

Sale Procedures Order, Bankr. DE 619, and Sale Order, DE 651.

                                                 16
       C. Denial of Stay

       Finally, the Court also notes that Appellant separately appealed the Bankruptcy Court’s

Deny Stay Order, Bankr., DE 668. In its brief however, Appellant stated that “the Appellant does

not raise any issues with respect to the denial of the emergency stay.” DE 30, 1, n. 2. Accordingly,

to the extent Appellant has abandoned its appeal of the Deny Stay Order, Bankr. DE 668, the

Bankruptcy Court’s Order should therefore be affirmed.

       In the alternative, this Court has already considered Appellant’s Emergency Motion to Stay

Orders Pending Appeal in the District Court, DE 6. For all of the reasons stated in the Court’s

Order Denying the Motion to Stay, the Bankruptcy Court’s Stay Denial should also be affirmed.

       V.      CONCLUSION

       For all of the aforementioned reasons, the Court has concluded that the Bankruptcy Court’s

Orders should be affirmed. Because the Court has concluded that the Bankruptcy Court’s Orders

should be affirmed, this Court need not reach the parties’ arguments regarding Appellant’s

standing.

   1. The following Orders of the Bankruptcy Court are AFFIRMED:

 District      Bankruptcy Order Title                               Bankruptcy Abbreviated
 Court Case                                                         Docket     Title
 Number                                                             Entry
 9:19-cv-80343 Order (I) Granting Expedited Motion Seeking          619        “Private Sale
               Approval of Procedures for Amended Sale                         Procedures
               Process and (II) Scheduling Final Hearing to                    Order”
               Consider Approval of Sale of Assets Free and
               Clear of Liens, Claims and Encumbrances
 9:19-cv-80351 Order Approving Sale of Assets to LR U.S.            651             “Sale Order”
               Hotels Holding, LLC Free and Clear of All
               Liens, Claims, and Encumbrances
 9:19-cv-80363 Order Denying Motion to Stay Orders Pending          668             “Deny Stay
               Appeal                                                               Order”

                                                17
   2. Because all appeals have been resolved in this case, the Clerk of the Court is directed to

        CLOSE THIS CASE for statistical purposes.

        DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 10th day of April,

2019.

                                                   _______________________________
Copies furnished to:                               ROBIN L. ROSENBERG
Counsel of Record                                  UNITED STATES DISTRICT JUDGE




                                              18
